DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. Applicant argued that Liu (US 8,475,146), Proctor (US 6,193,285), Sandman et al. (US 2006/0214423), Duret (US 4,550,937), Schnallinger et al. (US 8,579,334), and JP 3415905 B2 fail to disclose that the protrusion extends in a direction skewed at an installation angle to the longitudinal axis of the outlet. The Examiner respectfully disagrees. Since the claim fails to specifically disclose how the protrusion is skewed relative the installation angle, the protrusion as taught by Proctor can be interpreted to read on the claimed limitation, since the walls of the protrusion extend in a skewed direction relative the installation angle of the duct. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-12, 14, 15, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,475,146) in view of Proctor (US 6,193,285), Sandman et al. (US 2006/0214423; hereinafter Sandman), Duret (US 4,550,937), and Schnallinger et al. (US 8,579,334; hereinafter Schnallinger).  
	Regarding claim 1, Liu (Fig. 3-6) discloses a furnace blower assembly (Fig. 6) for cooperation with a duct (8) having an interior periphery and an exterior periphery thereof and defining a peripheral edge thereof, said furnace blower assembly comprising a blower housing (3); a blower (2) positioned at least partially within said housing (3), said blower (2) being adapted to rotate relative to said housing (3) about a blower axis; and a motor (1) operatively coupled to said blower (2), said housing (2) defining an outlet (5) thereof, the outlet (5) having an external periphery thereof and an internal periphery thereof, a portion of one of the external periphery and the internal periphery of the outlet (5) adapted to be at least fitted to a portion of one of the external periphery and the internal periphery of the duct (8) such that a portion of the housing (3) overlaps with a portion of the duct (8), the outlet (5) defining a longitudinal axis (runs through center of outlet) thereof, the outlet (5) defining a peripheral edge thereof; and a fastener (14) extending through the overlapping portions of the outlet (5) and the duct (8), wherein said fastener (14) is configured for insertion into aligned openings (12 and 13, respectively) in the duct (8) and said outlet (5).  Refer to Fig. I and II below. 



    PNG
    media_image1.png
    444
    562
    media_image1.png
    Greyscale

Fig. I. Liu, Fig. 6 (Annotated)


    PNG
    media_image2.png
    460
    477
    media_image2.png
    Greyscale

Fig. II. Liu, Fig. 3 (Annotated)
	Liu fails to disclose the outlet defining a protrusion extending outwardly from one of the external periphery and the internal periphery of the outlet, said protrusion spaced from the peripheral edge of the outlet, said protrusion adapted to abut the peripheral edge of the duct, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends, and wherein the outlet is planar between the protrusion and the peripheral edge thereof, wherein the protrusion defines a circumferential groove about the outlet in the opposing one of the external periphery or internal periphery from which the protrusion extends; wherein the protrusion comprises a mating surface that is obliquely oriented with respect to the downstream portion of the outlet, and wherein the peripheral edge of the duct is correspondingly obliquely oriented to form a seal when engaged with the protrusion mating surface, wherein an outermost surface of the protrusion is positioned outward of an outermost surface of the duct adjacent said protrusion, wherein the protrusion of the outlet of said housing extends in a direction skewed at an installation angle to the longitudinal axis of the outlet; and that the fastener is positioned between the protrusion and the peripheral edge of the outlet. 
Proctor (Fig. 1-3, 7; Col. 2, lines 59-61) teaches a stop bead (20) is formed on the male end (13) to prevent the male end from being inserted too far and that the upstream and downstream surfaces surrounding the bead are aligned and that the bead extends around the circumference of the male end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by adding a stop bead to the outlet, as taught by Proctor, in order to prevent the outlet from being inserted too far into the duct. Proctor (Fig. 3 and 7) teaches that the stop bead (20) is formed as a groove and that the groove encircles the duct joining system. Proctor also shows that the walls of the groove extend in a direction that is skewed relative the installation angle of the longitudinal axis of the outlet. Refer to Fig. III below.  

    PNG
    media_image3.png
    353
    430
    media_image3.png
    Greyscale

Fig. III. Proctor, Fig. 3 (Annotated)
Liu and Proctor fail to explicitly disclose where the protrusion is relative the peripheral edge. Sandman (Fig. 3b) teaches a duct system where a sleeve coupling (14) is used to join two duct segments (12) where the sleeve coupling (14) includes a central bead (30) for limiting the insertion depth of the sleeve (Paragraph 0023) and a fastener (60) for securing the sleeve (14) to the ducting (12) is positioned between the end of the sleeve (14) and the central bead (30). Since the position of the bead and the fastener relative to each other does not change the function of either, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Proctor by positioning the fastener between the protrusion and the peripheral edge, as taught by Sandman, as a rearrangement of parts, since it has been held that merely rearranging parts of an invention involves only routine skill in the art. See KSR, MPEP 2144.04 (VI-C). 
Duret (Fig. 1) teaches a pipe joint where the male portion (1) engages a shoulder (4) within a female portion (2). Duret (Col. 7, lines 27-31) teaches that the shoulder (4) serves to limit the insertion of the male portion (1) and that the shoulder (4) and the surface (3) on the male portion are correspondinly obliquely oriented to engage one another. Duret (Claim 1) further teaches that a seal is formed between the two surfaces (3 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the peripheral edge of the duct so it is correspondingly obliquely oriented to form a seal when enagaged with the portrusion, as taught by Duret, in order to produce the predictable result of helping to prevent air from leaking from the joint as it passes from the outlet to the duct. 
Finally, Schnallinger (Fig. 3; Col. 5, lines 37-40) teaches a pipe joint in which the male portion includes a collar (4) and that the collar (4) serves to act as a stopper. Schnallinger (Fig. 3) that the pipe portion abutting the collar (4) is inward of the outermost surface of the collar. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the outermost surface of the protrusión so it is positioned outward of an outermost surface of the duct adjacent the protrusión, as taught by Schnallinger, as a simple substitution of one means of forming the protrusión relative the outermost surface of the duct adjacent the protrusión with another. See MPEP 2141(III)(B). 
Regarding claim 3, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu-Fig. 5; Proctor – Fig. 1-3, 7), as modified, further discloses that a portion of the external periphery of the outlet (5) is adapted to be fitted to a portion of the internal periphery of the duct (8), and wherein said protrusion (Proctor - 20) of the outlet (5) of said housing (3) extends from the external periphery of the outlet (5).  
Regarding claim 4, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu-Fig. 4-6; Proctor-Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor -20) of the outlet (5) of said housing (3) comprises an external bead (Proctor -20) formed from said housing (3).  
	Regarding claim 6, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu – Fig. 4-6; Proctor – Fig. 1-2), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) extends peripherally around substantially all of the outlet (5).  
	Regarding claim 8, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu – Fig. 4-6; Proctor – Fig. 1-3 and 7), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) is capable of providing a substantially airtight seal between the duct (8) and said housing (3). Since the edge of the duct abuts the protrusion and the duct and outlet overlap, and so is capable of providing a substantially airtight seal. 
	Regarding claim 9, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu – Fig. 4-6; Proctor – Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor 20) of the outlet (5) of said housing (3) defines a dimension normal to the external periphery of the outlet (5) that is greater than the thickness of the wall of the duct (8). Proctor discloses that the wall of the female portion of the joint is smaller than the height of the protrusion. Refer to Fig. III above. 
	Regarding claim 10, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu, Fig. 4-7; Proctor – Fig. 1-3 and 7), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) has a generally uniform cross section. Since the protrusion 20 of Proctor does not change shape around the periphery of the outlet, Proctor’s protrusion can be interpreted as having a generally uniform cross section. 
	Regarding claim 11, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu, Fig. 4-7; Proctor – Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) has a generally inverted U-shaped cross section.  
	Regarding claim 12, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Proctor – Fig. 3 and 7), as modified, further discloses that the cross section of said protrusion (Proctor - 20) has an arcuate periphery (the outer portion of protrusion 20 is arcuate).  
	Regarding claim 14, Liu (Fig. 3-6) discloses a furnace sub assembly (Fig. 4-5) that is capable of being used in a furnace, comprising: a duct (8) that is capable of being use in the furnace, said duct (8) having an interior periphery and an exterior periphery thereof and defining a peripheral edge thereof, and a furnace blower assembly (Fig. 6) that is capable of being used in the furnace and operably connected to said duct (8), said furnace blower assembly (Fig. 6) including: a blower housing (3); a blower (2) positioned at least partially within said blower housing (3), said blower (2) being adapted to rotate relative to said housing (3) about a blower axis (axis that runs through center of blower 2); and a motor (1) operatively coupled to said blower (2), said housing (3) defining an outlet (5) thereof, the outlet (5) having an external periphery thereof and an internal periphery thereof, a portion of one of the external periphery and the internal periphery of the outlet (5) adapted to be at least fitted to a portion of one of the external periphery and the internal periphery of said duct (8) such that a portion of the housing (3) overlaps with a portion of the duct (8), the outlet (5) defining a longitudinal axis (axis that runs through center of outlet) thereof, the outlet (5) defining a peripheral edge thereof; and a fastener (14) extending through the overlapping portions of the outlet (5) and the duct (8), and wherein said fastener (14) is configured for insertion into aligned openings (12 and 13, respectively) in said duct (8) and said outlet (5). Refer to Fig. I and II above. 
	Liu fails to disclose one of the outlet and said duct defining a protrusion extending outwardly from one of the external periphery and the internal periphery of the respective one of the outlet and said duct, said protrusion spaced from the peripheral edge of the respective one of the outlet and said duct, said protrusion adapted to abut the edge of the respective one of the outlet and said duct, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends; and wherein the outlet is planar between the protrusion and the peripheral edge thereof, wherein the protrusion defines a circumferential groove about the outlet in the opposing one of the external periphery or internal periphery from which the protrusion extends; wherein the protrusion comprises a mating surface that is obliquely oriented with respect to the downstream portion of the outlet, and wherein the peripheral edge of the duct is correspondingly obliquely oriented to form a seal when engaged with the protrusion mating surface, wherein an outermost surface of the protrusion is positioned outward of an outermost surface of the duct adjacent said protrusion, wherein the protrusion of the outlet of said housing extends in a direction skewed at an installation angle to the longitudinal axis of the outlet; and that the fastener is positioned between the protrusion and the peripheral edge of the outlet.  
Proctor (Fig. 1-3, 7; Abstract) teaches a duct joining system which provides an air-tight seal and mechanical connections. Proctor (Fig. 1-3, 7; Col. 2, lines 59-61) teaches a stop bead 20 is formed on the male end 13 to prevent the male end from being inserted too far and that the upstream and downstream surfaces surrounding the bead are aligned and that the bead extends around the circumference of the male end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by adding a protrusion to the outlet, as taught by Proctor, in order to prevent the outlet from being inserted too far into the duct. Proctor (Fig. 3 and 7) teaches that the stop bead (20) is formed as a groove and that the groove encircles the duct joining system.  Proctor also shows that the walls of the groove extend in a direction that is skewed relative the installation angle of the longitudinal axis of the outlet. Refer to Fig. III above.  
Liu and Proctor fail to explicitly disclose where the protrusion is relative the peripheral edge. Sandman (Fig. 3b) teaches a duct system where a sleeve coupling (14) is used to join two duct segments (12) where the sleeve coupling (14) includes a central bead (30) for limiting the insertion depth of the sleeve (Paragraph 0023) and a fastener (60) for securing the sleeve (14) to the ducting (12) is positioned between the end of the sleeve (14) and the central bead (30). Since the position of the bead and the fastener relative to each other does not change the function of either, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Proctor by positioning the fastener between the protrusion and the outlet, as taught by Sandman, as a rearrangement of parts, since it has been held that merely rearranging parts of an invention involves only routine skill in the art. See KSR, MPEP 2144.04 (VI-C). 
Duret (Fig. 1) teaches a pipe joint where the male portion (1) engages a shoulder (4) within a female portion (2). Duret (Col. 7, lines 27-31) teaches that the shoulder (4) serves to limit the insertion of the male portion (1) and that the shoulder (4) and the surface (3) on the male portion are correspondinly obliquely oriented to engage one another. Duret (Claim 1) further teaches that a seal is formed between the two surfaces (3 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the peripheral edge of the duct so it is correspondingly obliquely oriented to form a seal when enagaged with the portrusion, as taught by Duret, in order to produce the predictable result of helping to prevent air from leaking from the joint as it passes from the outlet to the duct. 
Finally, Schnallinger (Fig. 3; Col. 5, lines 37-40) teaches a pipe joint in which the male portion includes a collar (4) and that the collar (4) serves to act as a stopper. Schnallinger (Fig. 3) that the pipe portion abutting the collar (4) is inward of the outermost surface of the collar. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the outermost surface of the protrusión so it is positioned outward of an outermost surface of the duct adjacent the protrusión, as taught by Schnallinger, as a simple substitution of one means of forming the protrusión relative the outermost surface of the duct adjacent the protrusión with another. See MPEP 2141(III)(B). 
	Regarding claim 15, Liu, as modified, discloses the furnace sub assembly as set forth in claim 14, wherein Liu (Liu, Fig. 4-6; Proctor – Fig. 1-3, 7), as modified, further discloses a portion of the external periphery of the outlet (5) is adapted to be fitted to a portion of the internal periphery of said duct (8); wherein said protrusion (Proctor – 20) extends outwardly from the external periphery of the outlet (5); and wherein said protrusion (Proctor - 20) is adapted to abut the edge of said duct (8).  
	Regarding claim 18, Liu, as modified, discloses the furnace subassembly as set forth in claim 14, wherein Liu (Liu – Fig. 4-6; Proctor, Fig. 1-3, 7), as modified, further discloses that a portion of the external periphery of said duct (8) is adapted to be fitted to a portion of the internal periphery of the outlet (5); wherein said protrusion (Proctor - 20) extends outwardly from the external periphery of said duct (8); and wherein said protrusion (Proctor - 20) is adapted to abut the edge of the outlet (5).  
	Regarding claim 20, Liu (Fig. 3-6) discloses a method for sealing a blower housing (3) to a duct (8) that can be used in a furnace comprising the steps of providing a blower housing (3) having an outlet (5) thereof, the outlet (5) having an external periphery thereof and an internal periphery thereof; providing a duct (8) having an external periphery thereof and an internal periphery thereof; sizing the duct (8) and the outlet (5) such that a portion of one of the external periphery and the internal periphery of one of the outlet (5) and the duct (8) is adapted to be at least fitted to a portion of one of the external periphery and the internal periphery of other of the one of the outlet (5) and the duct (8); and extending a fastener (14) through the overlapping portions of the outlet (5) and the duct (8), and wherein said fastener (14) is configured for insertion into aligned openings (12 and 13, respectively) in said duct (8) and said outlet (5). Refer to Fig. I and II above. 
	Liu fails to disclose forming a protrusion extending outwardly from one of the external periphery and the internal of one of the outlet and the duct and spaced from a peripheral edge of one of the duct and the outlet, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends; and wherein the outlet is planar between the protrusion and the peripheral edge thereof, wherein the protrusion defines a circumferential groove about the outlet in the opposing one of the external periphery or internal periphery from which the protrusion extends, wherein the protrusion of the outlet of said housing extends in a direction skewed at an installation angle to the longitudinal axis of the outlet; and abutting one of the outlet and the duct to the protrusion to provide an at least partial seal between the duct and the housing such that a portion of the housing overlaps with a portion of the duct; wherein the protrusion comprises a mating surface that is obliquely oriented with respect to the downstream portion of the outlet, and wherein the peripheral edge of the duct is correspondingly obliquely oriented to form a seal when engaged with the protrusion mating surface, wherein an outermost surface of the protrusion is positioned outward of an outermost surface of the duct adjacent said protrusion; and that the fastener is positioned proximate the protrusion through the overlapping portions of the outlet and the duct such that the fastener is positioned between the protrusion and the peripheral edge of the outlet. 
Proctor (Fig. 1-3, 7; Col. 2, lines 59-61) teaches a stop bead 20 is formed on the male end 13 to prevent the male end from being inserted too far and that the upstream and downstream surfaces surrounding the bead are aligned and that the bead extends around the circumference of the male end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by adding a protrusion to the outlet, as taught by Proctor, in order to prevent the outlet from being inserted too far into the duct. Since the duct would abut the protrusion upon assembly and the protrusion extends around the entire outlet, the fastener which extends through both the duct and the outlet would be positioned proximate the protrusion upon assembly. Proctor (Fig. 3 and 7) teaches that the stop bead (20) is formed as a groove and that the groove encircles the duct joining system.  Proctor also shows that the walls of the groove extend in a direction that is skewed relative the installation angle of the longitudinal axis of the outlet. Refer to Fig. III above.  
Liu and Proctor fail to explicitly disclose where the protrusion is relative the peripheral edge. Sandman (Fig. 3b) teaches a duct system where a sleeve coupling (14) is used to join two duct segments (12) where the sleeve coupling (14) includes a central bead (30) for limiting the insertion depth of the sleeve (Paragraph 0023) and a fastener (60) for securing the sleeve (14) to the ducting (12) is positioned between the end of the sleeve (14) and the central bead (30). Since the position of the bead and the fastener relative to each other does not change the function of either, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Proctor by positioning the fastener between the protrusion and the outlet, as taught by Sandman, as a rearrangement of parts, since it has been held that merely rearranging parts of an invention involves only routine skill in the art. See KSR, MPEP 2144.04 (VI-C). 
Duret (Fig. 1) teaches a pipe joint where the male portion (1) engages a shoulder (4) within a female portion (2). Duret (Col. 7, lines 27-31) teaches that the shoulder (4) serves to limit the insertion of the male portion (1) and that the shoulder (4) and the surface (3) on the male portion are correspondinly obliquely oriented to engage one another. Duret (Claim 1) further teaches that a seal is formed between the two surfaces (3 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the peripheral edge of the duct so it is correspondingly obliquely oriented to form a seal when enagaged with the portrusion, as taught by Duret, in order to produce the predictable result of helping to prevent air from leaking from the joint as it passes from the outlet to the duct. 
Finally, Schnallinger (Fig. 3; Col. 5, lines 37-40) teaches a pipe joint in which the male portion includes a collar (4) and that the collar (4) serves to act as a stopper. Schnallinger (Fig. 3) that the pipe portion abutting the collar (4) is inward of the outermost surface of the collar. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the outermost surface of the protrusión so it is positioned outward of an outermost surface of the duct adjacent the protrusión, as taught by Schnallinger, as a simple substitution of one means of forming the protrusión relative the outermost surface of the duct adjacent the protrusión with another. See MPEP 2141(III)(B). 
Regarding claim 21, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Proctor: Fig. 3 and 7), as modified, further discloses that the protrusión (20) includes a constant thickness substantially similar to a thickness of the upstream portion and the downstream portion of the outlet on either side of the protrusión (20). 

Claims 2, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,475,146) in view of Proctor (US 6,193,285), Sandman et al. (US 2006/0214423; hereinafter Sandman), and Duret (US 4,550,937), and further in view of JP 3415905 B2 (hereinafter ‘341). 
	Regarding claim 2, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Fig. 3-6; Proctor – Fig. 3 and 7), as modified, further discloses a portion of the internal periphery of the outlet (5) is adapted to be fitted to a portion of the external periphery of the duct (8), and wherein said protrusion (Proctor - 20) of the outlet (5) of said housing (3) extends from the internal periphery of the outlet (3).  
‘341 (Fig. 1-3) further teaches a male/female joint with a stop feature (22) where the stop feature can be formed on either an internal or external surface. Since ‘341’s stop feature performs the same function as Liu and Proctor’s, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu and Proctor, by changing the protrusion so it extends from the internal periphery of the outlet (and in turn modify Liu and Proctor so that the internal periphery of the outlet is adapted to be fitted to a portion of the external periphery of the duct), as taught by ‘341, as a simple substitution of one means for forming a stop and fitting the outlet and duct together with another, in order to produce the predictable result of coupling the outlet to the duct and controlling the insertion depth of the outlet into the duct. See MPEP 2141 III B. 
	Regarding claim 16, Liu, as modified, discloses the furnace sub assembly as set forth in claim 14, but fails to disclose that a portion of the internal periphery of the outlet is adapted to be fitted to a portion of the external periphery of said duct; wherein said protrusion extends from the internal periphery of the outlet; and wherein said protrusion is adapted to abut the edge of said duct.  
‘341 (Fig. 1-3) further teaches a male/female joint with a stop feature (22) where the stop feature can be formed on either an internal or external surface. Since ‘341’s stop feature performs the same function as Liu and Proctor’s, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu and Proctor, by changing the protrusion so it extends from the internal periphery of the outlet (and in turn modify Liu and Proctor so that the internal periphery of the outlet is adapted to be fitted to a portion of the external periphery of the duct), as taught by ‘341, as a simple substitution of one means for forming a stop and fitting the outlet and duct together with another, in order to produce the predictable result of coupling the outlet to the duct and controlling the insertion depth of the outlet into the duct. See MPEP 2141 III B. 
	Regarding claim 17, Liu, as modified, discloses the furnace sub assembly as set forth in claim 14, but fails to disclose a portion of the internal periphery of said duct is adapted to be fitted to a portion of the external periphery of the outlet; wherein said protrusion extends outwardly from the internal periphery of said duct; and wherein said protrusion is adapted to abut the edge of the outlet.  
‘341 (Fig. 1-3) further teaches a male/female joint with a stop feature (22) where the stop feature can be formed on either an internal or external surface. Since ‘341’s stop feature performs the same function as Liu and Proctor’s, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu and Proctor, by changing the protrusion so it extends from the internal periphery of the outlet (and in turn modify Liu and Proctor so that the internal periphery of the outlet is adapted to be fitted to a portion of the external periphery of the duct), as taught by ‘341, as a simple substitution of one means for forming a stop and fitting the outlet and duct together with another, in order to produce the predictable result of coupling the outlet to the duct and controlling the insertion depth of the outlet into the duct. See MPEP 2141 III B. 
Regarding claim 19, Liu, as modified, discloses the furnace blower assembly as set forth in claim 14, wherein Liu (Proctor – Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor - 20) comprises an external bead (Proctor - 20). 
Liu, as modified, fails to disclose that the protrusion is formed in one of said housing and said duct.  
‘341 (Fig. 1-3) further teaches a male/female joint with a stop feature (22) where the stop feature can be formed on either an internal or external surface. Since ‘341’s stop feature performs the same function as Liu and Proctor’s, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu and Proctor, by changing the protrusion so it extends from the internal periphery of the outlet (and in turn modify Liu and Proctor so that the internal periphery of the outlet is adapted to be fitted to a portion of the external periphery of the duct), as taught by ‘341, as a simple substitution of one means for forming a stop and fitting the outlet and duct together with another, in order to produce the predictable result of coupling the outlet to the duct and controlling the insertion depth of the outlet into the duct. See MPEP 2141 III B. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745